DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered. 

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 10/28/2022.
Claims 14-35 are pending.
Claims 1-13 are cancelled.

Response to Arguments
Applicant’s arguments filed on 10/28/2022 with respect to amended claims 14-35 have been considered but they are mute as they are not applicable to the references used in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 14-35 are rejected under 35 U.S.C. 102 (a) as being anticipated by Davydov et al. (US 20150171939 A1, hereinafter ‘DAVYDOV’) with evidence by Kishiyama et al. (US 20150045085 A1, hereinafter ‘KISHIYAMA’).
Regarding claim 14, DAVYDOV teaches a method of operating a measuring radio node in a radio access network (Fig. 4 UE 420) in a radio access network (Fig. 4, [0021] FIG. 4 illustrates channel quality information measurement using demodulation reference signals (DM-RS) 400 according to an embodiment. FIG. 4 shows an eNB 410 in communication with at least one UE 420), the method comprising transmitting measurement reporting to the radio access network (Fig. 4, The eNB 410 may be arranged to send CSI-RS 440 to UE(s) 420. The UE(s) 420 measures 442 the channel quality information over the CSI-RS and sends the CQI feedback 444 to the eNB 410. ), the measurement reporting being based on measurement performed by the measuring radio node on reference signals associated with a data channel ([0021] The eNB 410 is further arranged to then transmit PDSCH data and DM-RS 450 to the UE(s) 420. The DM-RSs are sent together with the PDSCH 450 to the UE(s) 420 and are beam-formed in the same way as PDSCH signals. The UE(s) 420 measures 452 CQI over the DM-RS signals);
the measurement reporting corresponding to a characteristic of a received data signaling (Fig. 4, [0021] The DM-RSs are sent together with the PDSCH 450 to the UE(s) 420 and are beam-formed in the same way as PDSCH signals. The UE(s) 420 measures 452 CQI over the DM-RS signals. Thus, the CQI measurements performed over DM-RS 452 may provide accurate representation of the real channel quality for the UE(s) 420 regardless of whether SU or MU MIMO mode was used for transmissions to that UE(s) 420. [0022] The UE(s) 420 sends new CQI feedback 454 to the eNB 410), the measurement reporting corresponding to the characteristic of the received data signaling being based on a selected link adaptation for one of: a subsequent data signaling, control signaling, or both subsequent data signaling and control signaling (Fig. 4,  the next PDSCH transmissions 480 to the UE(s) 420, 
[0013] Embodiments provide for fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO). [0022] The new CQI feedback 454 may be CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) 420 to the eNB 410 to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals 472, delta feedback wherein the UE(s) 420 requests the eNB 410 make an adjustment to the MCS based on the measurements performed on the DM-RS signals 474 and delta feedback that informs the eNB 410 of channel quality changes since the last measurement UE(s) 420 performed 476 (construed as indication a previous link adaption needs change). The eNB 420 applies and/or adjusts 478 the MCS. The applied and/or adjusted MCS is included during the next PDSCH transmissions 480 to the UE(s) 420 (construed as adjusted MCS applied for fast physical down link channel adaptation for subsequent data signaling, since MCS adjustment or selection for transmission channel is defined as link adaptation in the art as evident from KISHIYAMA ([0090]) the accuracy of link adaptation (MCS selection) based on the CQI)); and
the characteristic of the received data being at least one of a bit error rate, BER, block error rate, BLER, signal-to-noise ratio, SNR, signal-to-interference ratio, SIR, preferred modulation and coding scheme, MCS, and deviation or difference from a target value, or any combination thereof ([0022] The new CQI feedback 454 may be CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) 420 to the eNB 410 to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals 472, delta feedback wherein the UE(s) 420 requests the eNB 410 make an adjustment to the MCS based on the measurements performed on the DM-RS signals 474 and delta feedback that informs the eNB 410 of channel quality changes since the last measurement UE(s) 420 performed 476).

Regarding claim 15, DAVYDOV, with evidence by KISHIYAMA, teaches the method of claim 14, wherein one or more of the following applies:
the measurement reporting is triggered by control signaling received from the radio access network ([0033] The controller 630 of the eNB 600 may also provide functions including radio resource management (RRM), …connection mobility management, resource scheduling between UEs and eNB radios, …and measurement reporting. [0034] Moreover, the controller 630 may be arranged to send CSI-RS to UE(s), receive CQI feedback from the UE(s), re-calculate the MCS for UE(s) when applying MU-MIMO transmission. The controller 630 is further arranged to transmit PDSCH data and DM-RS to the UE(s). Upon receiving new CQI feedback from the UE(s), the controller 630 is arranged to apply and/or adjust the MCS and include the applied and/or adjusted MCS to the next PDSCH. (control signaling based on reference signalling from the controller 630 of the eNB 600 to UEs for CQI feedback is implied as evident from first CQI based CSI-RS and second CQI based on DM-RS));
the measurement reporting is usable for link adaptation of subsequent transmissions on the data channel by the radio access network ([0013] Embodiments provide for fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO). CQI feedback may include CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) to the eNB to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals, delta feedback wherein the UE(s) requests the eNB make an adjustment to the MCS based on the measurements performed on the DM-RS signals and delta feedback that informs the eNB of channel quality changes since the last measurement UE(s) performed. The eNB may apply and/or adjust the MCS. The applied and/or adjusted MCS may then be included during the next PDSCH transmissions to the UE(s) (construed as link adaptation of subsequent transmissions on the data channel by the radio access network). See also Fig. 4, CQI feedback 454, and PDSCH With Applied/Adjusted MCS 480).

Regarding claim 16, DAVYDOV, with evidence by KISHIYAMA, teaches the method of claim 14, subsequent data signaling, from the signaling radio node, according to a link adaptation based on the measurement reporting ([0013] Embodiments provide for fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO). CQI feedback may include CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) to the eNB to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals, delta feedback wherein the UE(s) requests the eNB make an adjustment to the MCS based on the measurements performed on the DM-RS signals and delta feedback that informs the eNB of channel quality changes since the last measurement UE(s) performed. The eNB may apply and/or adjust the MCS. The applied and/or adjusted MCS may then be included during the next PDSCH transmissions to the UE(s). See also Fig. 4, CQI feedback 454, and PDSCH With Applied/Adjusted MCS 480).

Regarding claim 17, DAVYDOV, with evidence by KISHIYAMA, teaches the method of claim 14, wherein the measurement reporting pertains to one or more of the following:
a single instance of reference signals (Fig. 4, [0021] The eNB 410 is further arranged to then transmit PDSCH data and DM-RS 450 to the UE(s) 420. [0022] The UE(s) 420 sends new CQI feedback 454 to the eNB 410),
one or more slots, and 2Attorney Ref.: 1009-4267 / P074771US01
a number (N) of symbols carrying data signaling, wherein N is 1, 2, or 3.  

Regarding claim 18, DAVYDOV, with evidence by KISHIYAMA, teaches the method of claim 14, wherein the measurement reporting is also based on measurement performed by the measuring radio node on reference signals that are not associated with a data channel (Fig. 4, [0021] The eNB 410 may be arranged to send CSI-RS 440 to UE(s) 420. The UE(s) 420 measures 442 the channel quality information over the CSI-RS and sends the CQI feedback 444 to the eNB 410…. The eNB 410 may be arranged to send CSI-RS 440 to UE(s) 420. The UE(s) 420 measures 442 the channel quality information over the CSI-RS and sends the CQI feedback 444 to the eNB 410.  (construed as CSI-RS transmission in Fig. 4 is not associated with data transmission in the channel as separate from Fig. 4 PDSCH Data & DM-RS transmission 450 )).  

Regarding claim 19, DAVYDOV teaches a measuring radio node (Fig. 4 UE 420, Fig. 5, machine 500) configured to operate in a radio access network (Fig. 4 UE(s) 420 Measure Channel Quality Information Over The CSI-RS from eNB 410, [0021] FIG. 4 illustrates channel quality information measurement using demodulation reference signals (DM-RS) 400 according to an embodiment. FIG. 4 shows an eNB 410 in communication with at least one UE 420. Fig. 5, machine 500, [0023] The machine 500 may be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a mobile telephone.), wherein the measuring radio node comprises:
radio circuitry; and processing circuitry operably coupled to the radio circuity (Fig. 5, machine 500 with Processor 502 Interlinked with Network Interface Device 520, [0026] Machine (e.g., computer system) 500 may include a hardware processor 502… a network interface device 520), 
whereby the processing circuitry and the radio circuitry are configured to transmit measurement reporting to the radio access network (Fig. 4, [0021] The eNB 410 may be arranged to send CSI-RS 440 to UE(s) 420. The UE(s) 420 measures 442 the channel quality information over the CSI-RS and sends the CQI feedback 444 to the eNB 410.  [0023] FIG. 5 illustrates a block diagram of an example machine 500 for providing enhanced interference measurements with CSI feedback according to an embodiment upon which any one or more of the techniques (e.g., methodologies) discussed herein may perform), the measurement reporting being based on measurements performed on reference signals associated with a channel ([0021] The eNB 410 is further arranged to then transmit PDSCH data and DM-RS 450 to the UE(s) 420. The DM-RSs are sent together with the PDSCH 450 to the UE(s) 420 and are beam-formed in the same way as PDSCH signals. The UE(s) 420 measures 452 CQI over the DM-RS signals);
the measurement reporting corresponding to a characteristic of a received data signaling (Fig. 4, [0021] The DM-RSs are sent together with the PDSCH 450 to the UE(s) 420 and are beam-formed in the same way as PDSCH signals. The UE(s) 420 measures 452 CQI over the DM-RS signals. Thus, the CQI measurements performed over DM-RS 452 may provide accurate representation of the real channel quality for the UE(s) 420 regardless of whether SU or MU MIMO mode was used for transmissions to that UE(s) 420. [0022] The UE(s) 420 sends new CQI feedback 454 to the eNB 410), the measurement reporting corresponding to the characteristic of the received data signaling being based on a selected link adaptation for one of: a subsequent data signaling, control signaling, or both subsequent data signaling and control signaling (Fig. 4,  the next PDSCH transmissions 480 to the UE(s) 420, 
[0013] Embodiments provide for fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO). [0022] The new CQI feedback 454 may be CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) 420 to the eNB 410 to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals 472, delta feedback wherein the UE(s) 420 requests the eNB 410 make an adjustment to the MCS based on the measurements performed on the DM-RS signals 474 and delta feedback that informs the eNB 410 of channel quality changes since the last measurement UE(s) 420 performed 476 (construed as indication a previous link adaption needs change). The eNB 420 applies and/or adjusts 478 the MCS. The applied and/or adjusted MCS is included during the next PDSCH transmissions 480 to the UE(s) 420 (construed as adjusted MCS applied for fast physical down link channel adaptation for subsequent data signalling)); and
the characteristic of the received data being at least one of a bit error rate, BER, block error rate, BLER, signal-to-noise ratio, SNR, signal-to-interference ratio, SIR, preferred modulation and coding scheme, MCS, and deviation or difference from a target value, or any combination thereof ([0022] The new CQI feedback 454 may be CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) 420 to the eNB 410 to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals 472, delta feedback wherein the UE(s) 420 requests the eNB 410 make an adjustment to the MCS based on the measurements performed on the DM-RS signals 474 and delta feedback that informs the eNB 410 of channel quality changes since the last measurement UE(s) 420 performed 476).

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 15.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 16.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 17.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Regarding claim 24, DAVYDOV teaches a method of operating a signaling radio node (Fig. 4 eNB 410) in a radio access network (Fig. 4, [0021] FIG. 4 illustrates channel quality information measurement using demodulation reference signals (DM-RS) 400 according to an embodiment. FIG. 4 shows an eNB 410 in communication with at least one UE 420), the method comprising performing link adaption for data channel transmitted by the signaling radio node, based on measurement reporting received from a measuring radio node (Fig. 4,  the next PDSCH transmissions 480 to the UE(s) 420, [0013] Embodiments provide for fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO). [0022] The new CQI feedback 454 may be CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) 420 to the eNB 410 to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals 472, delta feedback wherein the UE(s) 420 requests the eNB 410 make an adjustment to the MCS based on the measurements performed on the DM-RS signals 474 and delta feedback that informs the eNB 410 of channel quality changes since the last measurement UE(s) 420 performed 476. The eNB 420 applies and/or adjusts 478 the MCS. The applied and/or adjusted MCS is included during the next PDSCH transmissions 480 to the UE(s) 420. [0035] The eNB 600 illustrated in FIG. 6 provides fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO) according to an embodiment upon which any one or more of the techniques (e.g., methodologies) discussed herein may perform (construed as adjusted MCS applied for fast physical down link channel adaptation for subsequent data signaling, since MCS adjustment or selection for transmission channel is defined as link adaptation in the art as evident from KISHIYAMA ([0090]) the accuracy of link adaptation (MCS selection) based on the CQI)), wherein the measurement reporting is based on measurement performed by the measuring radio node on reference signals associated with a data channel transmitted by the signaling radio node (Fig. 4, [0021] The DM-RSs are sent together with the PDSCH 450 to the UE(s) 420 and are beam-formed in the same way as PDSCH signals. The UE(s) 420 measures 452 CQI over the DM-RS signals. Thus, the CQI measurements performed over DM-RS 452 may provide accurate representation of the real channel quality for the UE(s) 420 regardless of whether SU or MU MIMO mode was used for transmissions to that UE(s) 420. [0022] The UE(s) 420 sends new CQI feedback 454 to the eNB 410);
the measurement reporting corresponding to a characteristic of a received data signaling, the measurement reporting corresponding to the characteristic of the received data signaling being based on the link adaptation (Fig. 4,  the next PDSCH transmissions 480 to the UE(s) 420, [0013] Embodiments provide for fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO). [0022] The new CQI feedback 454 may be CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) 420 to the eNB 410 to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals 472, delta feedback wherein the UE(s) 420 requests the eNB 410 make an adjustment to the MCS based on the measurements performed on the DM-RS signals 474 and delta feedback that informs the eNB 410 of channel quality changes since the last measurement UE(s) 420 performed 476 (construed as indication a previous link adaption needs change). The eNB 420 applies and/or adjusts 478 the MCS. The applied and/or adjusted MCS is included during the next PDSCH transmissions 480 to the UE(s) 420. [0035] The eNB 600 illustrated in FIG. 6 provides fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO) according to an embodiment upon which any one or more of the techniques (e.g., methodologies) discussed herein may perform (construed as adjusted MCS applied for fast physical down link channel adaptation for subsequent data signaling, since MCS adjustment or selection for transmission channel is defined as link adaptation in the art as evident from KISHIYAMA ([0090]) the accuracy of link adaptation (MCS selection) based on the CQI).)); and
the characteristic of the received data being at least one of a bit error rate, BER, block error rate, BLER, signal-to-noise ratio, SNR, signal-to-interference ratio, SIR, preferred modulation and coding scheme, MCS, and deviation or difference from a target value, or any combination thereof ([0022] The new CQI feedback 454 may be CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) 420 to the eNB 410 to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals 472, delta feedback wherein the UE(s) 420 requests the eNB 410 make an adjustment to the MCS based on the measurements performed on the DM-RS signals 474 and delta feedback that informs the eNB 410 of channel quality changes since the last measurement UE(s) 420 performed 476).

Regarding claim 25, DAVYDOV, with evidence by KISHIYAMA, teaches the method of claim 24, wherein the measurement reporting is triggered by control signaling transmitted by the signaling radio node ([0033] The controller 630 of the eNB 600 may also provide functions including radio resource management (RRM), …connection mobility management, resource scheduling between UEs and eNB radios, …and measurement reporting. [0034] Moreover, the controller 630 may be arranged to send CSI-RS to UE(s), receive CQI feedback from the UE(s), re-calculate the MCS for UE(s) when applying MU-MIMO transmission. The controller 630 is further arranged to transmit PDSCH data and DM-RS to the UE(s). Upon receiving new CQI feedback from the UE(s), the controller 630 is arranged to apply and/or adjust the MCS and include the applied and/or adjusted MCS to the next PDSCH. (control signaling based on reference signalling from the controller 630 of the eNB 600 to UEs for CQI feedback is implied as evident from first CQI based CSI-RS and second CQI based on DM-RS)).

Regarding claim 26, DAVYDOV, with evidence by KISHIYAMA, teaches the method of claim 24, further comprising subsequently transmitting data to the measuring radio node via the data channel, based on the link adaptation ([0013] Embodiments provide for fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO). CQI feedback may include CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) to the eNB to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals, delta feedback wherein the UE(s) requests the eNB make an adjustment to the MCS based on the measurements performed on the DM-RS signals and delta feedback that informs the eNB of channel quality changes since the last measurement UE(s) performed. The eNB may apply and/or adjust the MCS. The applied and/or adjusted MCS may then be included during the next PDSCH transmissions to the UE(s) (construed as link adaptation of subsequent transmissions on the data channel by the radio access network). See also Fig. 4, CQI feedback 454, and PDSCH With Applied/Adjusted MCS 480).

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 17.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Regarding claim 29, DAVYDOV teaches a signaling radio node (Fig. 4 eNB 410, Fig. 6 eNB 600) configured to operate in a radio access network (Fig. 4, [0021] FIG. 4 illustrates channel quality information measurement using demodulation reference signals (DM-RS) 400 according to an embodiment. FIG. 4 shows an eNB 410 in communication with at least one UE 420), wherein the signaling radio node comprises:
radio circuitry, and processing circuitry operably coupled to the radio circuity ([0032] FIG. 6 illustrates an evolved Node B (eNB) 600 according to an embodiment. The eNB 600 contains at least one radio transmitter 610, receiver 612, an antenna system 614, a control section 616, memory 618 and a power supply 620. The control section 616 of the eNB 600 may include a controller 630),
the processing circuitry and the radio circuitry being configured to perform link adaption for a data channel transmitted by the signaling radio node, based on measurement reporting received from a measuring radio node (Fig. 4,  the next PDSCH transmissions 480 to the UE(s) 420, [0013] Embodiments provide for fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO). [0022] The new CQI feedback 454 may be CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) 420 to the eNB 410 to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals 472, delta feedback wherein the UE(s) 420 requests the eNB 410 make an adjustment to the MCS based on the measurements performed on the DM-RS signals 474 and delta feedback that informs the eNB 410 of channel quality changes since the last measurement UE(s) 420 performed 476. The eNB 420 applies and/or adjusts 478 the MCS. The applied and/or adjusted MCS is included during the next PDSCH transmissions 480 to the UE(s) 420. [0035] The eNB 600 illustrated in FIG. 6 provides fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO) according to an embodiment upon which any one or more of the techniques (e.g., methodologies) discussed herein may perform (construed as adjusted MCS applied for fast physical down link channel adaptation for subsequent data signaling, since MCS adjustment or selection for transmission channel is defined as link adaptation in the art as evident from KISHIYAMA ([0090]) the accuracy of link adaptation (MCS selection) based on the CQI)), the measurement reporting being based on measurements performed by the measuring radio node on reference signals associated with a data channel transmitted by the signaling radio node (Fig. 4, [0021] The DM-RSs are sent together with the PDSCH 450 to the UE(s) 420 and are beam-formed in the same way as PDSCH signals. The UE(s) 420 measures 452 CQI over the DM-RS signals. Thus, the CQI measurements performed over DM-RS 452 may provide accurate representation of the real channel quality for the UE(s) 420 regardless of whether SU or MU MIMO mode was used for transmissions to that UE(s) 420. [0022] The UE(s) 420 sends new CQI feedback 454 to the eNB 410);
the measurement reporting corresponding to a characteristic of a received data signaling, the measurement reporting corresponding to the characteristic of the received data signaling being based on the link adaptation (Fig. 4,  the next PDSCH transmissions 480 to the UE(s) 420, [0013] Embodiments provide for fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO). [0022] The new CQI feedback 454 may be CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) 420 to the eNB 410 to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals 472, delta feedback wherein the UE(s) 420 requests the eNB 410 make an adjustment to the MCS based on the measurements performed on the DM-RS signals 474 and delta feedback that informs the eNB 410 of channel quality changes since the last measurement UE(s) 420 performed 476 (construed as indication a previous link adaption needs change). The eNB 420 applies and/or adjusts 478 the MCS. The applied and/or adjusted MCS is included during the next PDSCH transmissions 480 to the UE(s) 420. [0035] The eNB 600 illustrated in FIG. 6 provides fast adaptation of the modulation and coding scheme (MCS) for UEs with Multiple-input and multiple-output (MIMO) according to an embodiment upon which any one or more of the techniques (e.g., methodologies) discussed herein may perform (construed as adjusted MCS applied for fast physical down link channel adaptation for subsequent data signaling, since MCS adjustment or selection for transmission channel is defined as link adaptation in the art as evident from KISHIYAMA ([0090]) the accuracy of link adaptation (MCS selection) based on the CQI)); and
the characteristic of the received data being at least one of a bit error rate, BER, block error rate, BLER, signal-to-noise ratio, SNR, signal-to-interference ratio, SIR, preferred modulation and coding scheme, MCS, and deviation or difference from a target value, or any combination thereof ([0022] The new CQI feedback 454 may be CQI reporting feedback based on measurements performed on the DM-RS signals 470, an explicit request from the UE(s) 420 to the eNB 410 to apply a new modulation and coding scheme (MCS) based on the measurements performed on the DM-RS signals 472, delta feedback wherein the UE(s) 420 requests the eNB 410 make an adjustment to the MCS based on the measurements performed on the DM-RS signals 474 and delta feedback that informs the eNB 410 of channel quality changes since the last measurement UE(s) 420 performed 476).


Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 25.
Regarding claim 31, the claim with features similar to claim 16, is rejected for the same reason as set forth for claim 26.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 27.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth for claim 28.

Regarding claim 34, the claim features being mutatis mutandis of claim 14, is rejected for the same reason as set forth for claim 14.

Regarding claim 35, the claim features being mutatis mutandis of claim 24, is rejected for the same reason as set forth for claim 24.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Takeda et al. (US 20210120557 A1) describing USER TERMINAL AND RADIO COMMUNICATION METHOD
Hosseini et al. (US 20190036585 A1) describing DEDICATED CHANNEL STATE INFORMATION REPORTING FOR A CONTROL CHANNEL
Akkarakaran et al. (US 20180294916 A1) describing SYSTEMS AND METHODS FOR DYNAMIC SWITCHING BETWEEN WAVEFORMS ON DOWNLINK
Zhang et al. (US 20180288746 A1) describing Methods And Systems For Resource Configuration Of Wireless Communication Systems
Seo et al. (US 20140321313 A1) describing METHOD FOR MEASURING CHANNEL STATE INFORMATION IN A WIRELESS ACCESS SYSTEM AND APPARATUS FOR SAME

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413